Citation Nr: 9918820	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-05 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Propriety of an apportionment of the veteran's Department of 
Veterans Affairs (VA) disability compensation benefits on 
behalf of his minor daughter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
June 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1995 special apportionment 
decision of the VA Albuquerque Regional Office (RO) which 
awarded an apportionment of his VA disability compensation 
benefits in the amount of $200 monthly to his minor daughter, 
effective November 1, 1993.

The Board notes that the procedural requirements pertaining 
to simultaneously contested claims have not been met in that 
the veteran's former spouse was apparently not provided a 
copy of his substantive appeal, the December 1995 
supplemental statement of the case, nor was she advised that 
the veteran testified at a hearing at the RO in support of 
his position.  38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 
19.101, 19.102, 20.713 (1998).  In light of the disposition 
of the appeal, however, the Board finds that the failure to 
comply with the requirements for simultaneously contested 
claims has not prejudiced her in this case, and that the 
Board may proceed with a decision on the issue on appeal 
without additional development.  See Bernard v Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  In October 1993, the veteran's former spouse submitted a 
claim for an apportionment of his VA compensation benefits on 
behalf of their minor daughter who was living with her.

2.  The veteran's former spouse has reported monthly income 
from $783 to $1,325 and monthly expenses from $998 to $1,410, 
not including items such as clothing, incidentals, and 
entertainment.  

3.  The veteran has reported monthly income from $3,531 to 
$4,147 and monthly expenses from $3,609 to $4,112, including 
several luxury items such as lawn care service ($100-128), 
restaurant dinners ($120), entertainment ($70), and a boat 
payment ($184).

4.  An apportionment of the veteran's VA compensation 
benefits in the amount of $200 monthly represents a 
reasonable amount to provide for the support of his daughter, 
and the record does not show that such an apportionment will 
result in an undue financial hardship for the veteran or any 
interested party.


CONCLUSION OF LAW

The facts and circumstances of this case demonstrate that an 
apportionment of the veteran's VA disability compensation in 
the amount of $200 monthly on behalf of his minor daughter 
was proper.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that by May 1993 rating 
decision, the RO awarded the veteran a total disability 
rating based on individual unemployability (TDIU) due to 
service connected disabilities.  His service-connected 
disabilities consist of a low back disability and scars 
(rated 60 and zero percent disabling , respectively).  By 
June 1993 letter, the RO notified the veteran that, in light 
of the award of TDIU, he would receive $1,904 monthly, 
including an additional amount for his dependent, minor 
daughter.  

In October 1993, the veteran's former spouse submitted a 
claim for apportionment of the veteran's VA compensation 
benefits on behalf of their minor daughter.  In her letter, 
she indicated that she had been married to the veteran for 
almost 19 years from February 1967 to January 1986, and that 
their youngest child, a daughter, was born in March 1984.  
She stated that their daughter currently lived with her and 
that she was having trouble providing for her daughter's 
needs due to financial constraints.  She indicated that, 
while she had asked the veteran for financial assistance on 
behalf of their daughter, he had refused, stating that their 
daughter already received $292 monthly from the Social 
Security Administration (SSA) and that she did not need any 
more money.  The veteran's former spouse noted that the 
veteran and his new wife enjoyed many luxuries such as a 
boat, a new pickup truck, a big screen television, and late 
model Lincoln Towncar, and that she felt that he could afford 
to provide additional support for his daughter.  

In November 1993, the RO notified the veteran that his former 
spouse had submitted a claim for apportionment of his VA 
benefits on behalf of their daughter.  He was asked to submit 
information regarding his monthly expenses and income.  The 
following month, the veteran submitted a detailed financial 
statement indicating that his monthly family income was 
$3,531, consisting of $1,904 from VA, $585 from SSA, and 
$1,042 from his wife's job.  He stated that his monthly 
expenses were $3,954.87, including $453 in car payments, $200 
for savings bonds, $100 for Lawn Boy and Chem-Lawn services, 
and $1,368 for Master Card payments.  The veteran indicated 
that his Master Card charges were for various items such as 
cigarettes, beer, vitamins, household cleaning products, and 
clothes.  He concluded that "[a]s you can see by the 
attached list of monthly incomes and expenses, to impose an 
additional support payment would cause an undue financial 
hardship on me."  The veteran also pointed out that he 
already contributed approximately $325 monthly for his 
daughter's support through his SSA entitlement and that he 
occasionally purchased "gifts and miscellaneous and 
necessities" for his daughter.

In September 1994, the veteran's former spouse submitted a 
financial statement indicating that her monthly income was 
$783 and that her monthly expenses were over $998.30, 
including $375 for rent, $200 for food, $54.14 for utilities, 
$40 for gasoline, $77 for a car payment, $40 for car 
insurance, $5 for prescriptions, and $50 for the dentist.  
She attached a copy of her federal income tax return showing 
an adjusted gross annual income of $6508, as well as various 
receipts, including for child care services and utilities.  
She explained that she had not submitted her financial 
information sooner as the veteran had threatened her upon 
learning she had filed a claim for apportionment; as such, 
she stated that she had "backed off."  However, she 
indicated that she was now in dire financial straits as she 
had recently been off work for almost a month due to illness 
(and had, thus, been without income for that period).  She 
also noted that she had no health insurance and that her car 
had broken down, forcing her to spend $300 to repair it.

In October 1994, the veteran submitted a revised statement 
regarding his current monthly expenses and income.  
Specifically, he stated that his monthly family income was 
$3,678 and that his monthly expenses were $3,566, resulting 
in a monthly surplus of $112.  His reported monthly expenses 
included $120 for restaurant dinners, $70 for entertainment, 
$380 in unspecified Master Card payments, and $128 for lawn 
services.  He also indicated that over the past 12 months, he 
had contributed $589.71 to his daughter's support in the form 
of birthday and Christmas gifts.  As such, he included $49.14 
in monthly expenses for his daughter, explaining that $589.71 
divided by 12 equals $49.14.  He also again pointed out that 
his former spouse already received approximately $300 monthly 
for his daughter's support through his SSA entitlement and 
that he provided medical insurance for his daughter through 
his current spouse's job.

In a subsequent November 1994 financial statement, the 
veteran stated that his monthly family income was $3,678 and 
that his monthly expenses were $3,474, resulting in a monthly 
surplus of $204.  His reported monthly expenses included $70 
for entertainment, $128.11 for lawn care services, and $380 
in unspecified Master Card payments.  He indicated that his 
monthly expenses also included approximately $60 for 
miscellaneous items for his daughter and that he had kept 
receipts for all the items he had purchased for his daughter.  
He also stated that "[b]y the State of New Mexico Court, I 
am only required to pay $145.00 monthly for [my daughter's] 
support.  She receives well in excess of this amount."  

In December 1994, at the request of the RO, the veteran 
submitted copies of receipts for the items which he claimed 
he had purchased for his daughter.  These documents included 
numerous receipts from Wal Mart for various items, including 
a video game, a birthday card, construction paper, and a 
Three Musketeers candy bar (36 cents).  Also included was a 
copy of a handwritten receipt (signed by the veteran's then 
11 year-old daughter) to the effect that "Dad and [his 
current spouse] gave me $5 on 10/22/94 to use how I want."  

By February 1995 Special Apportionment Decision, the RO 
awarded monthly apportionment of the veteran's VA 
compensation benefits to his daughter in the amount of $200 
monthly, effective November 1, 1993.  

The veteran disagreed with the RO decision to award 
apportionment of his benefits to his daughter, claiming that 
it would cause an undue financial hardship for him.  In 
support of his claim, he submitted an amended financial 
statement in May 1995 indicating that after paying all of his 
expenses, his monthly net income was only $79.  Specifically, 
the financial statement indicated that his monthly income was 
$3,748 (consisting of $2,005 from VA, $617 from SSA, and 
$1,126 from his spouse's job).  He reported that his monthly 
expenses were $3,669, including $428 for gasoline, car 
repairs, oil changes, and car washes, $380 in unspecified 
Master Card payments, $128.11 in lawn services, $70 in 
entertainment, $560 for food, $53 for personal care products 
such as cigarettes, and $60 in miscellaneous 
"contributions" to his daughter, apparently consisting of 
previously-mentioned items such as Three Musketeers candy 
bars.  

Also submitted by the veteran was a copy of a January 1986 
marital settlement agreement between the veteran and his 
former spouse, obligating him to pay "reasonable monthly 
child support" of $290.  The agreement indicated that 
because the veteran was "receiving disability income from 
[VA] and [SSA], the parties agree that said child support 
amount shall be paid by [SSA] to the [former spouse] as 
payee, and the remainder . . . shall be paid by [the veteran] 
from his [VA] disability income, until or unless there is a 
change of circumstances affecting [his] income."  In 
addition, the agreement provided that the veteran was to 
provide medical insurance for his children and split 
uninsured medical and dental expenses for his unemancipated 
children equally with his former spouse.  The veteran also 
submitted an April 1995 letter from an attorney who indicated 
that under New Mexico law, "payments made by [SSA] on your 
behalf satisfy your obligation to pay child support," citing 
Mask v. Mask, 95 N.M. 229, [620 P.2d 883] (1980).  

In response to an inquiry from the RO, in a May 1995 letter, 
the SSA indicated that the disability payment they sent to 
the veteran's daughter were not subtracted from his 
disability benefit.  Rather, it was explained in essence that 
every dependent child of an individual, entitled to SSA 
disability benefits, is entitled to a child's insurance 
benefit in his or her own right as a dependent.  Thus, it was 
described as the child's benefit, having no impact on the 
amount of the parent's monthly SSA benefit.  

In May 1995, the veteran testified at a hearing at the RO 
that, in a prior statement, he had erroneously indicated that 
he was only required by the terms of the settlement agreement 
to pay $145 monthly for his daughter's support.  He indicated 
he now understood that he was legally obligated by the 
settlement agreement to pay $290 monthly.  In any event, he 
indicated that he had more than exceeded his legal 
obligations through payments from SSA benefits, which were 
now approximately $300 due to cost of living adjustments.  
Moreover, he testified that he had previously on occasion 
given his daughter cash.  For example, he stated on one 
occasion, he gave her $10 for having good grades, although he 
did not have a receipt for such payment.  He also testified 
that he had recomputed his finances and now only had a net 
monthly income of $79.  He explained that the reason for this 
increase in monthly expenses was that he had refinanced his 
automobile and, as a result, his monthly payment had 
increased from $206 to $384 monthly.

In a February 1998 letter to the RO, the veteran alleged that 
his former spouse was abusing their daughter's portion of his 
VA benefits.  He also claimed that she had been evicted from 
her apartment for nonpayment of rent and that she had been 
evicted from a second apartment for engaging in a "Drug 
Activity."  He also claimed that she had "disobeyed our 
Divorce Decree and no longer let me see my daughter."  In 
response to the veteran's allegations, his representative 
requested that a field examination be conducted to determine 
whether the apportionment of the veteran's benefits was 
creating a hardship for him and whether his former spouse was 
misusing the apportioned benefits for expenses unrelated 
their daughter's care.

In conformity with the veteran's request, a field examination 
was conducted.  In an April 1998 report, a VA field examiner 
indicated that he had visited the apartment of the veteran's 
daughter and former spouse.  He noted that the veteran's 
former spouse was not educated and currently worked as a 
custodian, earning approximately $1,000 per month.  He 
observed that the veteran's daughter had asthma, required an 
inhaler, was having dental work done, and was scheduled to 
have her tonsils taken out.  He also observed that the 
daughter was not abused, but realized that "her mother is 
unable to provide for all her needs because of income 
limitations."  The examiner also noted that the veteran's 
daughter had commented that she no longer wanted to see her 
father because of a sexual advance he had made towards her 
one day.  It was noted that the former spouse's average 
monthly expenses were approximately $1,410 monthly, not 
including clothing, entertainment, and other incidentals.  
The field examiner concluded that the $200 contributed by the 
veteran was insufficient and that the veteran, if capable, 
should provide more for his daughter's support.  

In a separate April 1998 report, a second field examiner 
indicated that, after visiting the veteran's home, he 
concurred with the recommendation that the veteran should 
contribute more for his daughter's support.  The report noted 
that the veteran appeared well nourished and neat and that he 
was currently taking medication, provided by VA.  It was 
noted that the veteran's current spouse earned $1,530 monthly 
in take home pay, that they owned a boat, and that their 
house was nicely constructed and well kept.  

In March 1998, the veteran submitted another financial 
statement in which he indicated that his monthly income was 
$4,147 (including $1,952 in VA benefits, $665 from SSA, and 
$1,530 from his current spouse's job).  He claimed that his 
current monthly expenses were $4,112, including $1,607 in 
mortgage payments, a $481 truck payment, a $184 boat payment, 
$810 for "utilities, credit cards, lawn maintenance, etc.", 
$235 for "vehicle maintenance, gas, insurance, etc.", and 
$795 for "food, personal care, clothing, etc."  

II.  Law and Regulations

All or any part of a veteran's VA compensation may be 
apportioned on behalf of his children if such children are 
not living with him and he is not reasonably discharging his 
responsibility for their support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450 (1998).  It is not necessary for an 
apportionment claimant to establish the existence of hardship 
in order to obtain an apportionment under this provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

Regardless of any other provision regarding apportionment, 
however, where hardship is shown to exist, VA compensation 
may be specially apportioned between the veteran and his 
children on the basis of the facts in the individual case as 
long as it does not cause undue hardship to the veteran or 
the other persons in interest.  38 C.F.R. § 3.451 (1998).

In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable to the veteran, the veteran's other sources 
of income, the other sources of income available to the 
recipients of the apportionment, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship for him, 
while apportioning less than 20 percent of his benefits would 
not provide a reasonable benefit for an apportionee.  Id.  

III.  Analysis

Having considered the facts of this case and the applicable 
law and regulations, the Board finds that special 
apportionment of the veteran's VA compensation benefits on 
behalf of his daughter is warranted in the amount of $200 
monthly.  As noted above, a veteran's VA compensation may be 
apportioned on behalf of his children if such children are 
not living with him and he is not reasonably discharging his 
responsibility for their support.  38 C.F.R. § 3.450.  In 
this case, it is undisputed that the veteran's daughter is 
not living with him.  Rather, the basis for his argument is 
that his VA benefits should not be apportioned on behalf of 
his daughter as he already fulfills his legal obligation to 
her under the marital settlement agreement.  

Even assuming for the sake of argument, that the veteran has 
fulfilled his legal responsibility to his daughter under the 
1986 marital settlement agreement, the Board finds that such 
fact would not be dispositive in determining whether or not 
he is "reasonably discharging his responsibility" for his 
daughter's support as set forth in section 3.450.  Without 
doubt, a parent has both a legal obligation to his or her 
children as well as a moral obligation.  As such, it appears 
that whether or not he has complied with the specific terms 
of the marital settlement agreement is but one consideration 
in determining whether he has reasonably discharged his 
responsibility to provide for his daughter's support.  For 
example, while SSA may be supplying his daughter with a 
monetary amount each month, it is clear, based on the facts 
in this case, that he is not supplying anything remotely near 
that which is required to sufficiently provide for her care.  
Thus, it is far from clear that he has "reasonably 
discharged his responsibility" for his daughter's support.  

In any event, the Board finds that it need not reach the 
question of whether the veteran is "reasonably discharging 
his responsibility" to provide for this daughter's support 
in this case.  While section 3.450 requires a finding that a 
veteran is not reasonably discharging his duties to provide 
for his children, section 3.451 has no such requirement.  
Rather, that section provides that regardless of any other 
provision regarding apportionment, where hardship is shown to 
exist, VA compensation may be specially apportioned between 
the veteran and his children on the basis of the facts in the 
individual case, so long as it does not cause undue hardship 
to the veteran or other persons in interest.  

In this case, the Board finds that the evidence clearly shows 
hardship on the part of the veteran's daughter who, as set 
forth above, is currently living with his former spouse.  
Obviously, given the fact that she is a minor, his daughter 
has no ability to earn her own income and must rely on the 
support of her parents.  Her only source of income, absent 
support from her parents, is her child's SSA benefit, which 
is approximately $300 monthly.  In view of the foregoing and 
considering the limited income of her mother, it is clear 
that absent support from her father, the veteran, she would 
experience financial hardship.  Specifically, the evidence 
shows that in September 1994, his former spouse reported that 
her monthly expenses (more than $998.30) exceeded her monthly 
income ($783) by at least $215.  Here the Board notes her 
reported expenses (such as $325 for rent, $200 for food, $40 
for clothes, $58.14 for utilities, $40 for car insurance, and 
$5 for prescriptions) could not, under any definition, be 
considered frivolous or remotely excessive.  In addition to 
income limitations, it is observed that the veteran's former 
spouse is handicapped by a lack of education, health 
insurance, and savings, all of which impact adversely on her 
ability to provide adequately and consistently for their 
daughter's needs by herself.  The Board's conclusion that 
hardship on the part of the veteran's daughter has been shown 
to exist is supported by the fact that the April 1998 VA 
field examination confirmed that the monthly expenses of the 
veteran's former spouse (all of which were undeniably 
necessary and reasonable) exceeded her monthly income and 
that more monthly support from the veteran was necessary to 
meet his daughter's needs.  

Because hardship has been shown to exist on the part of the 
veteran's daughter, his VA compensation may be specially 
apportioned as long as it does not cause undue hardship to 
him or the other persons in interest.  38 C.F.R. § 3.451.  

In this case, despite his protestations to the contrary, the 
Board finds that it would not work a hardship on the veteran 
(or his current spouse, "the other person in interest") if 
he were to provide a portion of his VA benefits for his 
daughter's support.  In that regard, the Board notes that the 
veteran has reported that he currently receives $1,952 
monthly from VA, an amount which includes an additional 
allowance for his daughter.  He also has two other 
significant sources of monthly income, namely $665 from SSA 
and $1,530 from his wife's employment.  

Notwithstanding this income, the veteran maintains that he 
would experience undue financial hardship if forced to 
provide a portion of his VA compensation benefits for his 
daughter's care because his monthly income exceeds his 
expenses by only a small amount.  Despite his protestations, 
however, the Board finds that a monthly apportionment in the 
amount of $200 to his daughter will not cause either him or 
his current spouse undue hardship.  

In that regard, the Board notes that his reported monthly 
expenses have increased extensively (from $3,609 to $4,112) 
throughout the course of this appeal.  However, although the 
amount of his monthly expenses has varied, the fact that the 
total amount of such expenses includes several luxury items 
has not.  These items include lawn care services ($100-128), 
restaurant dinners ($120), entertainment ($70), and a boat 
payment ($184).

For example, in an October 1994 financial statement, he 
claimed that his monthly income ($3,678) exceeded his monthly 
expenses ($3,566) by $112.  However, the Board observes that 
his monthly expenses included $120 for restaurant dinners, 
$70 for entertainment, $380 in unspecified Master Card 
payments, $128 for lawn care services.  Subtracting these 
obvious non-essentials from the veteran's monthly expenses, 
he has a monthly surplus income of over $800.  The Board 
observes that his $380 Master Card bill apparently consists 
of non-essential charges as his itemized his monthly expenses 
already included food ($580), utilities ($380), mortgage 
($936), clothing ($160), medical expenses ($175), gasoline 
($288), parking ($75), dry cleaning ($29), insurance ($129), 
automobile upkeep ($120), and personal care products ($70).  
Even assuming nonetheless that his credit card purchases were 
for essential items, his monthly excess income is still $479, 
more than enough to provide $200 monthly for his daughter 
without experiencing undue financial hardship.  

Most recently in March 1998, the veteran has claimed that his 
monthly income exceeds his reported expenses by only $35.  
However, the Board concludes that his most recently reported 
expenses appear, quite frankly, inflated.  For example, he 
reports an $810 monthly payment for "utilities, credit 
cards, lawn maintenance, etc."  The Board concedes that 
utilities are an essential item and observes that in previous 
reports, his monthly utilities were reportedly $191.95 (in 
December 1993), $370.50 (in October 1994), and $256.95 
(reported in November 1994 to be the average monthly 
expenditure for utilities over the last six months).  
However, the Board finds that credit cards, lawn maintenance 
and "etc." are not essential expenditures.  Thus, even 
allowing for a generous utility expenditure, it is clear that 
the remainder of the $810 monthly expense is more than 
sufficient to provide for the needs of his daughter without 
experiencing undue financial hardship himself.  Moreover, it 
is noted that the veteran reported that he pays $1,607 for 
mortgage payments (including second and third mortgages), as 
well as a $481 truck payment, and a $181 boat payment.  The 
Board finds that his daughter is entitled to at least the 
same consideration as these creditors.

Based on the foregoing, the Board finds that the record does 
not demonstrate that an apportionment of $200 will result in 
a financial hardship for the veteran or an interested party.  
In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  While the Board does not doubt 
that the veteran may have to make some financial adjustments 
in light of the decision in this case, it is clear that such 
an apportionment on behalf of his daughter would not result 
in such deprivations with regard to the veteran.  

As noted above, apportionment is based on the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In the instant case, the 
Board has considered the factors set forth in that section 
and specifically finds the award of $200 a month, 
representing much less than 50 percent of the veteran's VA 
benefits, does not provide undue hardship to either him or to 
any other individual in interest.  In view of financial 
information supplied by the veteran himself, an apportionment 
of $200 in this case does not cause undue hardship.   



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to the benefit sought on appeal is not 
established; thus, the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

